Citation Nr: 1751104	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include allergies, to include as secondary to service-connected exercise induced asthma.  

2.  Entitlement to service connection for hypertension.  

3.   Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to a rating in excess of 20 percent for traumatic spondylosis of the mid cervical spine (neck disability).  

5.  Entitlement to a compensable rating prior to March 10, 2017, and in excess of 20 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and E.M. 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Veterans Law Judge (VLJ) at an October 2013 hearing.  Unfortunately, due to technical difficulties, a transcript of that hearing is not available.  In February 2014, the Veteran was informed of this fact and that he could request to appear for another hearing to be conducted by a VLJ who would decide the claims.  The Veteran requested another hearing.  In February 2015, the Board remanded this appeal for the Veteran to be scheduled for another Board hearing.  In June 2015, the Veteran testified before the undersigned VLJ and a copy of that hearing transcript is of record.  

In July 2016, the Board remanded the appeal for further development.  

In a May 2017 rating decision, the Appeals Management Center (AMC) granted service connection for a low back disability, radiculopathy of the right upper extremity, radiculopathy of the bilateral lower extremities, tension headaches and a residual scar.  As this is considered a full grant of the benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The AMC also assigned a 20 percent rating for the Veteran's bilateral hearing loss, effective March 10, 2017.  As this is not considered a full grant of the benefits sought on appeal the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using VBMS.  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a sinus disability, to include allergies.  

2.  The Veteran's hypertension did not manifest during, or as a result of, active military service.  

3.  The Veteran's bilateral shoulder disability did not manifest during, or as a result of, active military service; and is not etiologically related to his service-connected neck disability.  

4.  For the entire appeal period, the Veteran's neck disability has been manifested by flexion to at worst 19 degrees; pain; stiffness; spasms; pain fatigue and weakness after repetitive use; pain and loss of motion with turning the head during flare-ups; and problems walking and falls.  

5.  Prior to March 10, 2017, the Veteran's hearing loss was manifested by hearing acuity of no worse than Level IV in the right ear and Level II in the left ear.

6.  Since March 10, 2017, the Veteran's hearing loss has been manifested by hearing acuity of no worse than Level VI in the right ear and Level IV in the left ear; an exceptional hearing pattern was shown in both ears. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disability, to include allergies, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5242 (2016).

5.  The criteria for a compensable rating prior to March 19, 2017 and a rating in excess of 20 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or assist.    See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that the RO has substantially complied with the February 2015 and July 2016 Board remand directives which included, in relevant part, affording the Veteran a Board hearing, providing the Veteran notice of how to substantiate a secondary service connection claim, obtaining outstanding VA records and affording the Veteran a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. Â§ 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Sinus Disability

The Veteran contends that he has a sinus disability, to include allergies, that is related to his military service and/or his service-connected asthma.  

Turning to the evidence of record, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a sinus disability, to include allergies.  A November 1984 separation report of medical examination shows that the Veteran's sinuses and upper extremities were noted as normal.  The Veteran's blood pressure reading was noted as 120/70.  It was noted that the Veteran had hearing loss and visual acuity problems.  

A July 1988 report of medical examination shows that the Veteran's sinuses were noted as normal.  The Veteran's blood pressure was 126/76.  It was noted that the Veteran had defective vision, hearing loss and anemia.  A July 1988 report of medical history shows that the Veteran denied sinusitis and hay fever.  

A November 1989 report of medical examination shows that the Veteran's sinuses were noted as normal.  It was noted that the Veteran had hearing loss, "Bsom", increased cholesterol and defective vision.  

A March 1992 National Guard enlistment report of medical history shows that the Veteran denied sinusitis and hay fever.  

A September 1992 National Guard enlistment report of medical examination shows that the Veteran's sinuses were noted as normal.  The Veteran was noted as having asthma and hearing problems.  

An August 1993 general VA examination report shows that the Veteran's current complaints were occasional stiffness in the neck, asthmatic breathing following stress and hearing loss.  The Veteran was diagnosed with muscle strain, cervical spine; asthma, exercised induced; bilateral hearing loss and hemorrhoids.  

VA treatment records dated December 1994 to April 2017 show that the Veteran's noted allergies are Darvocet, Lortab and surgical tape.  The records are absent of any diagnosis of a sinus disability, to include allergies.  

At the June 2015 Board hearing the Veteran testified that he tried to go to sick call during service but was told to blow his nose and forget about it.  The Veteran testified that the VA did not want to discuss his sinus problems because they were not service-connected.  The Veteran testified that he went to a civilian doctor and they did tests on him and told him he is allergic to conifer type trees.  

The Veteran was afforded a VA examination in March 2017.  The examiner noted that the Veteran was not now or ever diagnosed with a sinus, nose, throat, and larynx or pharynx condition.  The Veteran reported that the date of onset of the symptoms was 1981.  The Veteran reported that the condition began with sinus issues in Germany.  The examiner noted that the Veteran had sinusitis and rhinitis.  The examiner concluded that for the Veteran's claimed sinus disorder there was no diagnosis because there was no pathology to render a diagnosis.  The examiner concluded for the Veteran's claimed condition of allergies, there was no diagnosis because there was no pathology to render a diagnosis.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner explained that no allergy or sinus problems were found in the Veteran's service treatment records.  The examiner explained that the Veteran did not have a current VA diagnosis of allergies or sinusitis.  The examiner explained that no current sinus or allergy problems were found on examination or diagnosed.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a sinus disability.  

In this regard, the Board finds the March 2017 VA examination report to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges that the March 2017 VA examiner noted that the Veteran has sinusitis and rhinitis.  However, after reviewing the four corners of the VA examination report and opinion as a whole, it is clear that the Veteran does not have a sinus disability, to include allergies.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The examiner noted that the Veteran was not now or ever diagnosed with a sinus, nose, throat, larynx or pharynx condition.  The examiner also noted that there was no pathology to render a diagnosis and there was no diagnosis in the Veteran's service treatment records, VA records or on examination.  

The Board also notes that the March 2017 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the Veteran does not have a current sinus disability.  Furthermore, there is no contrary medical opinion of record.  The Board thus finds that the March 2017 opinion is dispositive of whether the Veteran has a current diagnosis of a sinus disability.  

The Board acknowledges the Veteran's assertions that he has a sinus disability, to include allergies.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a disability of the sinuses falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding his currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The determination as to whether a constellation of symptoms is sinusitis is a complex medical question that requires medical expertise to resolve.  As such, the Board assigns no probative value to the Veteran's assertions regarding whether he has a current diagnosis of a sinus disability, to include allergies.  

The Board also notes the Veteran's assertions that he was diagnosed with allergies to conifer trees by a private physician.  The Board notes that the Veteran is competent to report what he was told by medical professionals.  However, such a diagnosis is not in the evidence of record and the Veteran has not identified the private physician who provided the reported diagnosis.  As such, the Board places more probative value on the other evidence of record which are absent of a diagnosed disability related to service. 

The Board also notes that the Veteran's VA treatment records show that he is allergic to some medications and medical tape.  However, these are allergies are not sinus disabilities and the lay and medical evidence of record does not indicate that they are in anyway related to the Veteran's military service or service-connected conditions.  Indeed, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  As such, the Board assigns them no probative value in determining if the Veteran has a current diagnosis of a disability related to service.

Finally, the Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension 

The Veteran contends that he has hypertension that is related to his military service.  
Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as evidenced by the March 2017 VA examination.  

Additionally, an undated service treatment record shows that at 2220 the Veteran's blood pressure was 200/100 with the chills and cold skin.  Therefore, the Veteran's claims file turns on whether his currently diagnosed hypertension is related to his military service.  

In this regards, the Veteran's service treatment records are absent of a diagnosis of hypertension.   The undated service treatment record shows that at 2230 the Veteran's blood pressure was 140/90 with chills.  At 2300 the Veteran's blood pressure was 130/80 with no chills and his skin was slightly warm.  At 0700 the Veteran was noted as feeling better and wanting to go back to his unit.  The Veteran was released and instructed to take it easy with no strenuous work.  A November 1984 separation report of medical examination shows that the Veteran's blood pressure was noted as 120/70.  It was noted that the Veteran had hearing loss and visual acuity problems.  

A July 1988 report of medical examination shows that the Veteran's blood pressure was 126/76.  The Veteran was noted to have defective vision, hearing loss and anemia.  

A July 1988 report of medical history shows that the Veteran denied high or low blood pressure.  

A November 1989 report of medical examination shows that the Veteran's blood pressure was 110/80.  The Veteran was noted as having hearing loss, "Bsom", increased cholesterol and defective vision.  

A March 1992 National Guard enlistment report of medical history shows that the Veteran denied high or low blood pressure.  

A September 1992 National Guard enlistment report of medical examination shows that the Veteran's blood pressure was 122/72.  The Veteran was noted as having asthma and hearing problems.  

An August 1993 general VA examination shows that the Veteran's current complaints were occasional stiffness in the neck, asthmatic breathing following stress and hearing loss.  The Veteran was diagnosed with muscle strain, cervical spine; asthma, exercised induced; bilateral hearing loss and hemorrhoids.  

At the Board June 2015 Board hearing the Veteran testified he was told he had hypertension in-service but was not prescribed any medication or treatment.  The Veteran also testified that VA doctors continued to tell him he had hypertension. 

At the March 2017 VA examination the Veteran reported that the date of onset of symptoms was 1988.  The March 2017 VA examiner concluded that it was less likely than not that the Veteran's condition was related to military service.  The examiner noted that the Veteran was diagnosed with hypertension in August 2011.  The examiner noted the undated service treatment record with the reading of 200/100 with chills.  The examiner noted that subsequent readings were noted to be normal.  The examiner noted that the retirement examination was noted to be normal.  The examiner noted that no other elevated blood pressure readings were found in the service treatment records.  The examiner explained that there was one isolated elevated blood pressure reading in service, which quickly resolved and was probably due to pain/chills from illness.  The examiner stated that it was therefore her opinion that one isolated blood pressure reading in service with subsequent normal blood pressure readings and normal blood pressure on retirement examination would not cause or be related to a current hypertension diagnosis.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for hypertension.  

In this regards the Board finds that March 2017 VA examination report to be highly probative to the issue at hand.  The opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation as to why the Veteran's hypertension is not related to his in-service blood pressure readings.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the VA medical opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his disability is directly related to his military service.  However, again, the Veteran has not demonstrated that he has the medical expertise necessary to provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  The diagnosis of hypertension requires medical expertise because it is based on the administration of laboratory tests and interpretation of such tests.  As such, the Board assigns no probative value to the Veteran's assertions that his hypertension is related to his military service.

The Board also acknowledges the Veteran's reports that he was diagnosed with hypertension during service.  The Board again notes that the Veteran is competent to report what he was told by medical professionals.  However, the Veteran's service treatment records are absent of a diagnosis of hypertension and on separation the Veteran's blood pressure readings were normal.  Additionally, Reserve/National Guard treatment records show that the Veteran's blood pressure readings were normal and that the Veteran specifically denied high or blood pressure.  Therefore, the Board places more probative value on the Veteran's contemporaneous medical evidence in determining whether the Veteran was diagnosed with hypertension during service.  

The Board also notes that hypertension is an enumerated condition under 38 C.F.R. § 3.309 (a).  However, the most competent and credible evidence of record is against a finding that the Veteran's hypertension had its onset during service and continued after service or that the disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead the March 2017 VA examiner found that the Veteran had one isolated blood pressure reading during service.  Additionally, the Veteran was not diagnosed with hypertension until many years after service.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.

Bilateral Shoulder Disability

The Veteran contends that his shoulder disabilities are due to his military service and/or his service connected neck disability.  

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral shoulder impingement syndrome, right acromioclavicular joint osteoarthritis, bilateral degenerative arthritis and bilateral s/p rotator cuff repairs as evidenced by the March 2017 VA examination.  

Additionally, a February 1982 service treatment record shows that the Veteran was treated for loss of range of motion of the left shoulder secondary to pain and a November 1982 service treatment record shows that the Veteran was treated for shoulder pain for the prior three days with no history of this problem.  The Veteran was also granted service connection for a neck disability in a September 1993 rating decision.  Therefore, the Veteran's claim turns on whether his currently diagnosed bilateral shoulder disabilities are related to his military service and/or his service-connected neck disability.  

In this regards, the February 1982 service treatment record shows that the Veteran reported that he fell and hit his neck on a seat.  Cervical spine x-rays were ordered and the Veteran was instructed to return in March for a follow-up.  A March 1982 service treatment record shows that the Veteran was diagnosed with a cervical strain, resolved.  

A November 1982 service treatment record shows that the Veteran was treated for right shoulder pain for three days with no history of this problem.  The Veteran reported that the pain radiated down his back.  The Veteran was diagnosed with tendonitis versus early bursitis.  The Veteran was prescribed medication, a right arm sling, quarters for 24 hours and to return to the clinic the next morning.  Another November 1982 service treatment record shows that the Veteran returned the following day and was diagnosed with tendonitis.  The Veteran was prescribed no lifting or PT for one week and to return to the clinic in one week.  Another November 1982 service treatment record shows that the Veteran returned to the clinic and was diagnosed with tendonitis.  The Veteran was prescribed no lifting for two weeks and to return to the clinic in two weeks.  

A November 1984 separation report of medical examination shows that the Veteran's upper extremities were noted as normal.  It was noted that the Veteran had hearing loss and visual acuity problems.  

A July 1988 report of medical examination shows that the Veteran's upper extremities were noted as normal.  The Veteran was noted to have defective vision, hearing loss and anemia.  

A July 1988 report of medical history shows that the Veteran denied a painful or trick shoulder.  

A November 1989 report of medical examination shows that the Veteran's upper extremities were noted as normal.  The Veteran was noted as having hearing loss, "Bsom", increased cholesterol and defective vision.  

A March 1992 National Guard enlistment report of medical history shows that the Veteran denied painful or trick shoulder.  

A September 1992 National Guard enlistment report of medical examination shows that the Veteran's upper extremities were noted as normal.  The Veteran was noted as having asthma and hearing problems.  

An August 1993 general VA examination shows that the Veteran's current complaints were occasional stiffness in the neck, asthmatic breathing following stress and hearing loss.  The Veteran was diagnosed with muscle strain, cervical spine; asthma, exercised induced; bilateral hearing loss and hemorrhoids.  

The Veteran was afforded a VA examination in November 2011.  The Veteran reported that the condition had existed since 1981.  The Veteran reported that the condition occurred due to an injury falling and hurting his shoulder.  The examiner noted that in November 1982 the Veteran was treated for right shoulder pain for two days with diffuse tenderness on exam.  The examiner noted that the diagnosis was tendonitis right shoulder and the Veteran was treated with Indocin.  The examiner noted that on the return visit, the Veteran had the same diagnosis of tendonitis right shoulder.  The examiner noted that the Veteran's November 1984 separation examination showed no evidence of shoulder pathology.  The examiner noted that current x-ray findings were within normal limits.  The examiner diagnosed right shoulder sprain.  The examiner concluded that it was less likely as not that the Veteran's current right shoulder condition is related to the condition of right shoulder tendonitis treated in the military service.  The examiner explained that the one time incident of tendonitis in 1982 with no evidence of shoulder pathology on separation does not support the current shoulder condition being caused by an incident in the service.    

At the June 2015 Board hearing the Veteran testified that he has experienced pain in both shoulders since service.  The Veteran asserted that he injured his right shoulder at the same time he injured his neck and his left shoulder when placed in a sling during service.  

The Veteran was afforded a VA examination in March 2017.  The Veteran reported that the date of onset of the symptoms of the right shoulder was 1981.  The Veteran stated that the condition began as the result of physical activity.  The Veteran reported that the date of onset of the symptoms of the left shoulder was 1983.  The Veteran stated that the condition began when he fell into a vehicle in Germany and landed on the shoulder.  

The examiner concluded that the left shoulder condition was less likely than not related to military service.  The examiner noted a July 2015 VA treatment record that diagnosed osteoarthritis of the left shoulder with rotator cuff tear.  The examiner noted an August 2015 VA treatment record with left rotator cuff tear arthroscopic repair.  The examiner noted no active duty findings of a left shoulder diagnosis.  The examiner concluded it was therefore her opinion that the current left shoulder diagnosis was less likely as not due to the one time incident in-service.  

The examiner concluded that it was less likely than not that the right shoulder condition was related to military service.  The examiner noted that the Veteran was diagnosed with a right shoulder sprain in November 2011 and an April 2016 VA treatment record revealed arthroscopic rotator cuff repair.  The examiner noted the November 1982 service treatment record that shows the Veteran was seen for right shoulder pain and diagnosed with tendonitis.  The examiner noted one episode of right shoulder pain was found in service treatment records.  The examiner explained that it was therefore her opinion that the current right shoulder diagnosis is less likely as not due to the one time incident in service.  

The examiner concluded that the right shoulder condition was less likely than not proximately due to or the result of the Veteran's service-connected neck condition.  The examiner explained that she found no cause or aggravation of right shoulder pain due to the current cervical spine diagnosis.  She explained that the cervical spine would not be responsible for diagnoses, including the rotator cuff tear.  She explained there was no medical evidence found of the cervical spine affecting the shoulder function.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for a bilateral shoulder disability.  

In this regards the Board finds that the November 2011 and March 2017 VA examination reports, when taken together, are highly probative to the issue at hand.  The Board acknowledges that the March 2017 VA examiner did not specifically note the left shoulder in her conclusions regarding secondary service connection.   However, the Board finds that the rationale for secondary service connection for the right shoulder disability is adequate for determining if service connection is warranted on a secondary basis for the left shoulder.  That is, the Board is permitted to make a reasonable inference that as the right and left shoulders have essentially the same diagnosis, the explanation that the cervical spine would not be responsible for the diagnoses, including the rotator cuff tear and that there was no medical evidence found of the cervical spine affecting the shoulder function is sufficient to address secondary service connection for both shoulders.  Additionally, both VA examiners provided sufficient explanations for their opinions regarding direct service connection.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the VA medical opinions are dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his disabilities are directly related to his military service and/or to his service-connected neck disability.  However, again, the Veteran has not demonstrated that he has the medical expertise necessary to provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  The determination as to whether a degenerative process affecting the spine is related to in-service symptomatology is a complex medical question that requires medical expertise to resolve.  As such, the Board assigns no probative value to the Veteran's assertions that his bilateral shoulder disabilities are related to his military service and/or his service-connected neck disability.  

The Board also notes that the Veteran's bilateral shoulder arthritis is an enumerated condition under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran reported that he has had bilateral shoulder pain since service.  However, the most competent and credible evidence of record is against a finding that the Veteran's bilateral shoulder disability had its onset during service and continued after service or that the disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead the March 2017 VA examiner found no left shoulder diagnosis in service and an isolated right shoulder diagnosis.  Additionally, the Veteran's Reserve/National Guard treatment records show that the Veteran denied shoulder problems and the Veteran was not diagnosed with a shoulder disability until many years after service.  The Board thus places more probative value on the more contemporaneous service treatment records and the March 2017 VA examination.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Neck Disability

The Veteran contends that his service-connected neck disability is more severe than reflected in his current disability rating.  

The Veteran's neck disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).

Under the general rating formula for diseases and injuries of the spine a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40.

Additionally, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."

Turning to the evidence of record, in a September 1993 rating decision, the RO granted service connection for his neck disability and assigned a noncompensable rating, effective January 22, 1993.  In an August 1995 rating decision, the RO assigned a 10 percent rating, effective December 22, 1994.  In an August 2004 rating decision, the RO assigned a 20 percent rating effective May 17, 2004.  The Veteran filed a claim for increase on February 26, 2010.  

VA treatment records dated January 2009 to April 2017 show that the Veteran was treated for neck pain.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that he has limitation in walking because of his spine condition.  He stated that on average, he can walk one mile.  He indicated it takes one hour to accomplish this.  He reported that he has experienced falls due to the spine condition.  The Veteran reported the following symptoms associated with the spinal condition: stiffness, spasms, decreased motion and paresthesia.  The Veteran reported that he does not experience: fatigue, numbness and weakness.  He reported having no bowel problems in relation to the spine condition.  The Veteran reported that he does not experience erectile dysfunction in relation to the spine condition.  He indicated he does not experience any bladder problems in relation to the spine condition.  He reported experiencing pain which began 1982.  It is located on the neck and the pain occurs constantly.  The pain travels over the skull.  The Veteran indicated the pain level is severe.  The pain can be exacerbated by physical activity and stress.  It is relieved by rest and by Codeine 30 mg, Methocarbamol.  At the time of pain he can function with medication.  During the flare-ups he experiences functional impairment which is described as pain and limitation of motion of the joint which is described as painful to turn his head or look up.  The treatment is Codeine 30 mg, Methocarbamol.  The Veteran reported that he never was hospitalized nor had any surgery for this condition.  He stated his condition, in the past 12 months, has not resulted in any incapacitation.  The bone condition has never been infected.  The Veteran reported the following overall functional impairment(s): blinding headaches starting at the base of the skull; pain in the neck and shoulders and stiffness in the neck.  

On physical examination, the Veteran's posture was within normal limits and his gait was within normal limits.  Walking was steady.  He did not require any assistive device for ambulation.  Upon examination of the cervical spine there was no evidence of radiating pain on movement, loss of tone and atrophy of the limbs.  There was evidence of muscle spasm described as cervical muscles.  The examination revealed tenderness described as cervical spine.  The examination showed evidence of guarding described as cervical.  There was evidence of weakness related to the cervical spine described as cervical.  There was no ankylosis of the cervical spine.  Flexion was to 21 degrees with pain at 21 degrees.  Extension was to 23 degrees with pain at 23 degrees.  Right lateral flexion was to 18 degrees with pain at 18 degrees.  Left lateral flexion was to 22 degrees with pain at 22 degrees.  Right rotation was to 48 degrees with pain at 48 degrees.  Left rotation was to 32 degrees with pain at 32 degrees.  After three repetitive movements, flexion was to 19 degrees and extension was to 20 degrees.  Right lateral flexion was to 17 degrees and left lateral flexion was to 20 degrees.  Right rotation was to 45 degrees and left rotation was to 31 degrees.  

The joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness and pain has the major functional impact.  It was not additionally limited by the following after repetitive use: lack of endurance and incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The examination of the cervical spine revealed no sensory deficits from C3-C8.  The examination of the thoracic spine revealed no sensory deficits of T1. The modality used to test sensory function was a pin prick.  The examination of the cervical thoracic spine revealed no motor weakness.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The left upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The upper extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  The effect of the condition on the Veteran's usual occupation is Social Security Disability.  The effect of the condition on the Veteran's daily activity is moderate to severe.  

In an October 2013 statement, J.A, a licensed professional counselor reported that he witnessed the Veteran rub his neck and tightens up in pain.  

At the Board hearing the Veteran reported that he has headaches due to his neck.

The Veteran was afforded a VA examination in March 2017.  The examiner noted that for the established diagnosis of traumatic spondylosis and mid-cervical spine post neck injury, the diagnosis had changed and it is a progression of the previous diagnosis.  The examiner noted that the Veteran has symptoms of IVDS and right radiculopathy.  The Veteran reported that flare-ups of the neck can be described as pain.  The Veteran reported the following overall functional impairment(s): pain, limited range of motion and headaches.  

On range of motion testing flexion was 0 to 40 degrees and extension was 0 to 40 degrees.  Right lateral flexion was 0 to 35 degrees and left lateral flexion was 0 to 40 degrees.  Right lateral rotation was 0 to 65 degrees and left lateral rotation was 0 to 70 degrees.  The examiner noted that the range of motion itself contributed to a functional loss in that there was less than normal motion which decreases the effective use of the joint.  Pain was noted on examination and caused functional loss in all ranges of motion.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  There was additional loss of function or range of motion after three repetitions.  Immediately after repetitive use over time pain did significantly limit functional ability.  The examiner noted that he was unable to describe in terms of range of motion because this would depend on the type of activity performed and severity of pain experienced by the Veteran.  The examiner noted that the examination was not being conducted during a flare-up but the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner noted that pain significantly limited functional ability with flare ups.  The examiner noted that he was unable to describe in terms of range of motion because this would depend on the type of activity performed and severity of pain experienced by the Veteran.  The Veteran did not have localized tenderness, guarding or muscle spasm of the cervical spine.  There were additional contributing factors of disability.  

Muscle strength test was 5/5 or normal strength.  The Veteran did not have muscle atrophy.  Sensory examination was normal.  The Veteran had radicular pain and other signs or symptoms due to radiculopathy.  The Veteran had moderate intermittent pain of the upper right extremity.  There were no other locations.  The Veteran had no other signs or symptoms of radiculopathy.  The examiner found that the examiner noted that the C5/C6 nerve root was involved on the right.  The examiner found that the severity of the radiculopathy of the side affected was mild.  

There was no ankylosis of the spine.  The examiner noted that the Veteran had IVDS of the spine.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner noted that the functional impact of the condition was neck pain with overuse.  In regards to Correia, the examiner noted that the neck passive range of motion testing was not performed as it was not medically appropriate because not feasible.  The examiner also noted that the neck non-weight bearing testing cannot be performed because not feasible.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's neck disability.  Here, the evidence of record is absent of any findings or notations forward flexion is to 15 degrees or less or that the Veteran has ankylosis of the spine, as required for the next higher rating. Instead the Veteran's forward flexion of the cervical spine has been limited to at worst 19 degrees.  Additionally, the April 2010 and March 2017 VA examinations specifically found that the Veteran did not have ankylosis

The Board acknowledges the lay reports of the Veteran's symptoms, to include pain, stiffness, spasms, decreased motion, problems walking and headaches.  The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran has functional impairment on repeated use and with flare-ups due to pain, loss of motion, fatigue and weakness.  However, the Board finds that the Veteran's symptoms and functional limitations do not more closely approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the lay and medical evidence of record is against a finding that the Veteran has had incapacitating episodes of at least four weeks during the past 12 months.

The Board has also considered whether the Veteran is entitled to separate ratings for associated objective neurological abnormalities.  In this regards, the Veteran's headaches and radiculopathy of the right upper extremity have been associated with the Veteran's neck disability.  However, as noted above, the Veteran has already been granted service connection for these conditions for the entire appeal period.  Additionally, no other abnormalities have been found.  Therefore, further consideration of separate ratings is not warranted.  

The Board recognizes that the Veteran sincerely believes that he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his neck disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record in regards to his neck disability.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current rating.  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of § 3.383 of this section. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Turning to the evidence of record, in a September 1993 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective January 22, 1993.  The Veteran filed a claim for an increased rating on February 26, 2010.  

VA treatment records dated January 2009 to April 2017 show that the Veteran was noted as having bilateral hearing loss.  

The Veteran was afforded a VA examination in July 2010.  The Veteran described the current symptoms of decreased ability to hear or understand bilaterally.  The Veteran reported that the treatment was bilateral hearing aids from the VA that cannot be worn due to allergies.  The Veteran reported the following overall functional impairment(s): difficulty hearing over the telephone, TV or normal conversations.  The examiner noted that the effect of the condition on the Veteran's usual occupation was none-retired.  The effect of the condition on the Veteran's daily activity was decreased ability to hear or understand the TV, conversations and telephone.  The Veteran's Maryland CNC Word List speech recognition score was 82 percent in the right ear and 88 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
30
65
90
59 (58.75)
LEFT
50
30
55
65
50

Applying the results to Table VI, the findings yield a numeric designation of Level IV in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level IV for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

In an October 2013 statement, J.A, a licensed professional counselor reported that he witnessed how the Veteran is hearing impaired.  

At the June 2015 Board hearing the Veteran's wife reported that the Veteran does not hear her when she talks and she has to speak louder so he can hear her.  She reported that she has to wear earplugs because he has the TV up so loud.  

The Veteran was afforded another VA examination in March 2017.  In regards to the hearing loss impact on the ordinary conditions of daily life, including ability to work, the Veteran reported having to have people repeat himself, especially with his wife.  He reported that the TV is very loud which is bothersome to other people.  The Veteran also reported that he struggles to understand conversations in noise and often has to read lips.  The Veteran's Maryland CNC Word List speech recognition score was 96 percent in the right ear and 94 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  



HERTZ

1000
2000
3000
4000
Average
RIGHT
55
70
70
90
71 (71.25)
LEFT
55
55
65
70
61 (61.25)

Applying the results to Table VI, the findings yield a numeric designation of Level II in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level II for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was shown in both ears.  Applying the results to Table VIa yields Level VI in the right ear and level IV in the left ear.  Entering the resulting bilateral numeric designation of Level VI for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, equates to a 20 percent disability rating under Diagnostic Code 6100.  Here, Table VIa yields the highest rating.

Based on the evidence above, a compensable rating prior to March 10, 2017, for the Veteran's bilateral hearing loss is not warranted.  Additionally, a rating in excess of 20 percent since March 10, 2017, is also not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of his difficulty with hearing affecting his family life and social life.  The Board also acknowledges that the Veteran has been prescribed hearing aids.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for higher ratings.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record in regards to his bilateral hearing loss disability.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for a sinus disability, to include allergies, is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral shoulder disability is denied.  

Entitlement to a rating in excess of 20 percent for a neck disability is denied.  

Entitlement to a compensable rating prior to March 10, 2017, and in excess of 20 percent thereafter for bilateral hearing loss is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


